Per curiam.
This disciplinary matter is before the Court on the petition of Joseph N. Harden (State Bar No. 324515) for voluntary surrender of his license. Harden admits that in connection with the representation of his married clients in a personal injury action, he received $180,000 on behalf of the clients and that, since that time, he has not delivered the funds to the clients or otherwise accounted for those funds. Harden admits that this conduct constitutes a violation of Rule 1.15 (I) (c) of the Georgia Rules of Professional Conduct found in Bar Rule 4-102 (d). The maximum sanction for a violation of Rule 1.15 (I) (c) is disbarment. The State Bar requests that the Court accept the voluntary surrender of his license.
We have reviewed the record and agree to accept Harden’s petition for voluntary surrender of his license, which is tantamount to disbarment. Accordingly, it is hereby ordered that the name of Joseph N. Harden be removed from the rolls of persons authorized to practice law in the State of Georgia. Harden is reminded of his duties pursuant to Bar Rule 4-219 (c).

Voluntary surrender of license accepted.


All the Justices concur.

Paula J. Frederick, General Counsel State Bar, Jenny K. Mittelman, Assistant General Counsel State Bar, for State Bar of Georgia.